DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Oct, 2021 has been entered. 

Election/Restrictions
Applicants elected the compound RV40 to treat MRSA in cystic fibrosis patients without traverse in the reply filed on 16 Dec, 2020.

Claims Status
Claims 2, 15, 20, 40, 118, and 136-144 are pending.
Claim 2 has been amended.
Claims 137, 138, 143, and 144 have been withdrawn from consideration due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 15, 20, 40, 118, 136, and 139-142 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al (Trials (2014) 15(223)) in view of Lee et al (US 7,160,984, cited by applicants) and Judice et al (US 6,392,012, cited by applicants).

Jennings et al discuss using inhaled vancomycin to treat persistent respiratory MRSA infections in CF patients (abstract).  Earlier studies showed that nebulized vancomycin, in conjunction with oral antibiotics, was effective in the majority of patients from this population (2nd page, 1st column, 4th paragraph, continues to 2nd column, 1st paragraph).  
	The difference between this reference and the instant claims is that this reference used a material where R1=H, which is not allowed by the claims.

	Judice et al also discuss glycopeptide derivatives (title).  Vancomycin is typically effective against methicillin resistant staphylococcal infections, and are the drug of last resort for these patients (column 1, line 23-44).  The reference discusses vancomycin derivatives with enhanced activity, selectivity, and reduced toxicity (column 2, line 36-45) for use against bacteria resistant to vancomycin (2nd column, line 22-32).  Among the derivatives discussed are the same compound taught by Lee et al (table 1, compound 1, and claim 4).  This reference teaches that the compound of Lee et al is improved compared to the native vancomycin.
	Therefore, it would be obvious to substitute the vancomycin derivative of Lee et al for the vancomycin of Jennings et al, as Judice et al teaches it has enhanced activity and reduced toxicity.  As vancomycin and its derivatives are commonly used to treat the infections described by Jennings et al, an artisan in this field would attempt this substitution with a reasonable expectation of success.
	Jennings et al teach treating respiratory (interpreted as pulmonary) MRSA infections in CF patients with nebulized vancomycin.  Lee et al and Judice et al teach that the vancomycin derivative elected by applicants has better activity and lower toxicity and is useful for vancomycin resistant bacteria, making it obvious to substitute it for the vancomycin of Jennings et al for vancomycin resistant bacteria.  Thus, the combination of references renders obvious claims 2, 15, 20, 40, 118, 136, and 139-142.
response to applicant’s arguments
	Applicants argue that the cited references do not discuss resistant bacteria.
Applicant's arguments filed 28 Oct, 2021 have been fully considered but they are not persuasive.

As noted in the rejection, Judice et al explicitly state that the goal of these derivatives is for use with vancomycin resistant bugs.  This renders the claims, as amended, obvious.

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 15, 20, 40, 118, 136, and 139-142 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 2, and claims dependent on it, has a limitation that the treatment be against vancomycin resistant infection.  Applicants have pointed to fig 13 for support for this limitation.  This goes back to example 13, where immunosuppressed rats with MRSA lung infections are treated with Vancomycin, control, and compound 40.  Rats treated with vancomycin showed no effect compared to controls, while there was a lower bacterial count for rats treated with compound 40.  However, this does not show that the bacteria were resistant to vancomycin; this could be due to an inadequate dose or inferior pharmacodynamics, for example.  
response to applicant’s arguments
	While this is a new rejection, it was mentioned in the advisory action of 6 Aug, 2021, and applicants have presented arguments.
	Applicants argue that a person of skill in the art would assume that, given the vancomycin dosages used in example 13, that it was ineffective because of resistance.
Applicant's arguments filed 28 Oct, 2021 have been fully considered but they are not persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658